DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-12 are pending.  Claims 1-12 are rejected herein.  This is a First Action on the Merits.
Drawings
The drawings are objected to because FIGS. 2 and 4 contain unlabeled boxes.  Regarding the content of drawings 37 C.F.R. 1.83 (a) states:
(a)  The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for distributing fertilizer distribution, does not reasonably provide enablement for an active agent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  An active agent can mean almost any substance however the only active agent recited in the specification is fertilizer.  Therefore all instances of “active agent” in the claims should be replaced with --fertilizer--.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9:  The use of the term “discharged surface water” is indefinite in the claims.  “Discharge” is taken to mean “to pour forth fluid or other contents” (retrieved from https://www.merriam-webster.com/dictionary/discharge on 7/16/2022).  Therefore in the context of the claims discharged water from an “agricultural cultivation area” would be water that has drained off said are (e.g. to a retention pond).  However the claims also recite that the measuring points are “in the agricultural cultivation area”.  These limitations seem contradictory.  The Examiner recommends using the language of claim 6 to specify that the measurement points are “in a drainage line or in a conduit to a drainage line”.  This removes the need for the term “discharged” and makes clear where the measurement points are located.
Regarding claims 1, 9, 10, and 11:  “Output unit” is indefinite.  The only place where the term output is used in the specification is in the abstract which is the same language as that used in claim 1.  Therefore it is indefinite as to whether this means some kind of computing device like a controller or a physical dispenser.  However, there is already language in the claims for a “dispensing device”.
Regarding claim 2:  There is no antecedent basis for “the respective fertilizer quantity”.  It is unclear if fertilizer was meant to be recited in claim 1.  It appears the phrase “for the respective fertilizer quantity” should be deleted.
Regarding claim 4:  The language “as an active agent” is indefinite because it is unclear how it relates to “the respective active agent” from claim 1.  It appears that the claim is meant to specify that the active agent is fertilizer.  The Examiner recommends canceling claim 4 and using “fertilizer” instead of active agent throughout the claims (see enablement rejection above).
Regarding claim 5:  Claim 5 uses the terms “and/or” and “is/are”.  “And/or” is indefinite and the Examiner recommends using “or” which avoids ambiguity.  The Applicant may also consider using phrasing such as “at least one of”.
Regarding claim 9:  It is unclear what the relationship is between “control unit” and “controller”.  The word controller does not appear in the specification so it appears that claim 9 should just recite a controller connected to sensors.
Regarding claims 10 and 11:  “Supplying an amount” in the last paragraphs of claims 10 and 11 is unclear.  The word “amount” can mean a physical quantity of something or it could mean a number.  Both of those possibilities make sense in the context of this invention so it is unclear if “supplying an amount” means physically dispensing an active agent over the surface of a cultivation area or transmitting data that indicates the quantity of active agent that should be dispensed.
Regarding claims 11 and 12:  Claims 11 and 12 are directed to a non-transitory computer readable medium, but the substance of the claim does not fit into this type of claim.  The claim recites “program code”, but it gives method steps such as “measuring at least one chemical or physical property of discharged surface water”.  How does program code measure physical properties of surface water?  It seems that these limitations are best captured as “a controller configured to…” which is what claims 9 and 10 are.  The Examiner recommends canceling these claims or rewriting them strictly in terms of what a computer program is capable of doing.
Regarding claims 2-8 and 12:  These claims are rejected as indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, and 9-12 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by DANIELI (WO 2008/149361).
Regarding claim 1:  As best understood, DANIELI discloses:  A method for facilitating an active agent (fertilizer on pg. 6 lines 8-13) distribution in an agricultural cultivation area (pg. 1 lines 13-26), the method comprising: measuring at least one chemical or physical property of discharged surface water at a plurality of measuring points in the agricultural cultivation area (Sensor 100 in FIG. 1 measures pH, water protentional, conductivity, etc. pg. 7 lines 16-23) ; transmitting measured data of the chemical or physical property to a control unit (230 in FIG. 2; pg. 8 lines 4-13); allocating the measured data to a plurality of surface regions of the agricultural cultivation area (“specific irrigation and fertilization policy for current point in time is computed 330 for current soil and crop”; pg. 8 lines 28-32); determining for the respective surface regions a respective active agent quantity to be applied as a function of the measured data ascertained for the respective surface regions and as a function of a stored rule (“specific irrigation and fertilization policy for current point in time is computed 330 for current soil and crop”; pg. 8 lines 28-32; “growing model” in FIG. 3); and supplying an amount of the respective active agent quantity for the respective surface region at an output unit (“signals for operating water and soil system controller 240”; pg. 8 lines 25-32).
Regarding claim 2:  As best understood, DANIELI discloses:  distributing the active agent in the agricultural cultivation area (“specific irrigation and fertilization policy for current point in time is computed 330 for current soil and crop”; pg. 8 lines 28-32), including an outputting of an amount of the respective active agent quantity for the respective fertilizer quantity for the respective surface region to a dispensing device for the active agent (“specific irrigation and fertilization policy for current point in time is computed 330 for current soil and crop”; pg. 8 lines 28-32; “fertilizing systems” pg. 3 lines 15-17); determining a position of the dispensing device in the agricultural cultivation area (inherent in the fertilizing system distributing to the specific location); wherein the active agent is controlled as a function of the determined position of the dispensing device in the agricultural cultivation area so that the determined quantity of the active agent intended for a surface region in which the detected position is located is distributed to the surface region (“specific irrigation and fertilization policy for current point in time is computed 330 for current soil and crop”; pg. 8 lines 28-32).
Regarding claim 4:  As best understood, DANIELI discloses:  applying a plant fertilizer (abstract) as an active agent to the agricultural cultivation area.
Regarding claim 5:  As best understood, DANIELI discloses:  a pH value (pg. 7 lines 16-23), a nitrate content (pg. 7 lines 16-23), a phosphorus content, a potassium content and/or a quantity of the discharged rainwater is/are determined as the chemical or physical property.
Regarding claim 7:  As best understood, DANIELI discloses:  measured data are transmitted from a sensor node (210 in FIG. 2; 100 in FIG. 1) to the control unit (230) for a determination of the active agent quantity (pg. 8 lines 20-24), and a plurality of sensors (150, 160, 170 in FIG. 1) is connected to the sensor node (100) in each case.
Regarding claim 9:  As best understood, DANIELI discloses:  A control unit (230 in FIG. 2), comprising: an interface (arrows going to all other devices in FIG. 2); a plurality of sensors (210) for determining a chemical or physical property of discharged rainwater (pg. 8 lines 4-24); and a controller (230) for facilitating an active agent distribution in an agricultural cultivation area (“specific irrigation and fertilization policy for current point in time is computed 330 for current soil and crop”; pg. 8 lines 28-32), and configured to perform the following: measuring at least one chemical or physical property of discharged surface water at a plurality of measuring points in the agricultural cultivation area (pg. 8 lines 4-24); transmitting measured data of the chemical or physical property to a control unit (pg. 8 lines 4-24); allocating the measured data to a plurality of surface regions of the agricultural cultivation area (pg. 8 lines 4-24); determining for the respective surface regions a respective active agent quantity to be applied as a function of the measured data ascertained for the respective surface regions and as a function of a stored rule (pg. 8 lines 4-24); and supplying an amount of the respective active agent quantity for the respective surface region at an output unit (pg. 8 lines 4-24).
Regarding claim 10:  As best understood, DANIELI discloses all of the limitations of claim 10 which are those of claim 9 (discussed above) plus a central instance which is the database 220 in FIG. 2.
Regarding claims 11 and 12:  Claims 11 and 12 are rejected for the same reasoning as claims 1 and 2 (again with the central instance being the database 220 in FIG. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DANIELI.
Regarding claim 8:  As best understood, DANIELI does not explicitly disclose that the measured data are transmitted in a wireless manner.  Page 8 lines 4-24 only uses the language “by various communication means known in the art”.  The Examiner takes Official Notice that wireless transmission is a communication means known in the art and one skilled in the art would be motivated to use wireless communication in the device of DANIELI so that a bunch of wires do not have to run out to various locations in fields of crops which would be expensive to install and might get damaged by farm equipment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references have been added to the Notice of References Cited for teaching some form of taking measurements in agricultural fields for the purposes of determining irrigation or fertilization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856